UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4580



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EARL SPENCER BOYCE, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:06-cr-00020)


Submitted:   January 11, 2008             Decided:   February 4, 2008


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron E. Michel, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte, North
Carolina, Amy E. Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a written plea agreement, Earl Spencer Boyce,

Jr., pled guilty to being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1) (2000).                The district court

sentenced Boyce to ninety-six months’ imprisonment, at the top of

the properly calculated sentencing guidelines range.               Boyce timely

appealed, challenging only his sentence.                 He claims his trial

counsel rendered ineffective assistance in failing to advise him of

his speedy trial rights between his guilty plea and sentencing

hearings* and in failing to object to the Government’s decision not

to move for a downward departure under U.S. Sentencing Guidelines

Manual § 5K1.1 based on his assistance to the Government.                      We

affirm.

            To establish a violation of the Sixth Amendment owing to

ineffective assistance of counsel, Boyce must demonstrate trial

counsel’s   representation     fell       below   an   objective   standard    of

reasonableness   and   there   is     a    reasonable    probability    he    was

prejudiced by counsel’s unprofessional errors.              See Strickland v.

Washington, 466 U.S. 668, 688, 694 (1984). However, we may address



     *
      Boyce’s guilty plea hearing occurred in March 2006, and he
was sentenced in June 2007.     In the interim, Boyce moved for
substitution    of   counsel,   claiming   trial    counsel   was
uncommunicative.   A magistrate judge denied the motion, finding
trial counsel had not visited Boyce to discuss sentencing because
a presentence report had yet to be submitted; however, the
magistrate judge found trial counsel had discussed other matters
with Boyce.

                                    - 2 -
ineffective assistance of counsel claims on direct appeal only if

the ineffectiveness appears conclusively on the face of the record.

United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

            Because trial counsel’s ineffectiveness does not appear

conclusively on the face of the record, we conclude Boyce’s claims

are not cognizable on direct appeal; these claims should be raised,

if at all, in a motion pursuant to 28 U.S.C. § 2255 (2000).               As

ineffective assistance is the sole issue raised on appeal, we

affirm Boyce’s sentence.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -